Citation Nr: 0724062	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C. § 1151 for the 
cause of the veteran's death.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The veteran served on active duty from August 1944 to 
May 1946.  The appellant is the surviving spouse of the 
veteran who died in June 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In that rating decision, the RO denied 
entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1151 for the cause of the veteran's death.  The appellant's 
disagreement with that decision led to this appeal.  The 
appellant and a daughter testified at a hearing before a 
Decision Review Officer (DRO) in November 2005.  In 
April 2007, the appellant and another daughter testified 
before the undersigned Veterans Law Judge at a hearing held 
at the RO.  

At the April 2007 hearing, the appellant was assisted by a 
representative from a veterans' service organization.  The 
Board notes, however, that no VA Form 23-22, Appointment of 
Service Organization as Claimant's Representative, has been 
associated with the claims file, and despite telephone 
requests to the service organization none has been 
forthcoming.  The Board will therefore consider the appellant 
to be unrepresented in her appeal.  

In April 2007, the Board granted the motion of the appellant 
to advance her case on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



Other matters

In June 2001 and March 2002, the appellant filed VA Forms 21-
534, Application for Dependency and Indemnity Compensation 
and Accrued Benefits by a Surviving Spouse or Child.  In 
May 2002, the RO notified the appellant that it had denied 
her claim for DIC because there was no evidence to show that 
the veteran's death was related to military service and also 
notified the appellant that it had denied her claim for 
accrued benefits.  The RO said that at the time of the 
veteran's death there was a claim pending for service 
connection for post-traumatic stress disorder and it had been 
denied.  The appellant filed a notice of disagreement and the 
RO issued a statement of the case, but the appellant did not 
submit a substantive appeal.  

Review of the record shows that at the time of his death in 
June 2001, the veteran had perfected an appeal of the RO's 
denial of entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for congestive heart failure.  There is no 
indication that the RO adjudicated entitlement to entitlement 
to compensation under the provisions of 38 U.S.C. § 1151 for 
congestive heart failure for accrued benefits purposes.  The 
Board refers this matter to the RO for clarification and 
action as appropriate.  


REMAND

The appellant claims entitlement to DIC benefits under the 
provisions of 38 U.S.C. § 1151 for the cause of the veteran's 
death.  She essentially contends that VA administration of 
medication to the veteran during his VA hospitalization from 
February 1999 to March 1999 aggravated the veteran's 
congestive heart failure, which she contends eventually led 
to his death in June 2001.  She asserts that other patients 
and the veteran himself told her during the hospitalization 
that he had been given medication meant for another veteran 
with the same name.  She also states that after hospital 
discharge, when she accompanied the veteran on a follow-up 
outpatient visit, she and the veteran talked with his VA 
physician who said he was aware that the veteran had been 
given the wrong medication.  

At a DRO hearing in June 2003, where the appellant raised the 
current claim, she testified that the veteran was admitted to 
the VA hospital in February 1999 for treatment of an ulcer on 
his leg and that on the day of admission she and other family 
members stayed with him until evening.  She testified that 
when they left at about 8 pm, the veteran was resting 
comfortably.  She said that the next morning she called the 
hospital and learned that the veteran had been taken to 
intensive care with heart problems during the night.  She 
testified that when she and her daughter got to the hospital, 
one of the nurses admitted that another patient with the same 
name as the veteran was also hospitalized there and somehow 
the veteran was given his pills.  The appellant testified 
that when they first saw her husband, he told them he had 
been given the wrong medicine, and he said they were giving 
him quinine or something.  She has asserted that there must 
have been worsening of his heart problems during the 
hospitalization because when he was discharged from the 
hospital, a nitroglycerin patch and aspirin were added to his 
medications.  She also ascribes significance to the fact that 
during hospitalization the veteran's wrist identification 
band as well as his VA identification card were changed to 
include the words "name alert" in bold letters.  

Review of medical records currently in the claims file shows 
that that the veteran was admitted to the vascular surgery 
service at the Albuquerque VA medical center on February 26, 
1999, for a right lower extremity cellulitis and leg ulcer.  
Hospital records note the veteran's past medical history 
included coronary artery disease, status post myocardial 
infarction in 1968, two-vessel bypass graft in 1973, five-
vessel bypass graft in 1978, and echocardiogram in 1998 with 
an ejection fraction of 20 percent as well as evidence of 
anterior inferior infarcts and ischemic cardiomyopathy.  His 
past medical history was also noted to include hypertension, 
peripheral vascular disease, chronic renal insufficiency, 
history of deep vein thrombosis, history of dyslipidemia, 
history of stasis ulcer and cellulitis, insulin-dependent 
diabetes type 2, cerebrovascular accidents times two without 
residual effect, and atrial fibrillation/atrial flutter.  

In the report of history and physical examination on 
admission to the VA hospital on February 26, 1999, quinine 
sulfate, 325 mg, and digoxin, 0.125 mg. were among his 
current medications.  It was noted that he had been seen in 
the vascular clinic that day with a right calf ulcer, 
cellulitis and edema.  He was reported to be afebrile, and it 
was noted that he also complained of bilateral leg pain at 
rest that was unchanged.  Hospital medication records show 
that the veteran was administered quinine sulfate, 325 mg, at 
9 pm on February 26, 1999, and a cardiology consultation 
report shows that the veteran stated that after receiving the 
quinine, he had the onset of left-sided chest pain.  In 
addition, the veteran was noted to have increasing shortness 
of breath and increasing crackles, bilateral lower extremity 
edema and significantly elevated jugular venous pressure.  He 
was transferred to the coronary care step-down unit, and 
chest X-ray showed the veteran to be in florid heart failure.  
He was started on intravenous Lasix, lisinopril was 
increased, and digoxin was continued.  The medication record 
and progress notes also show that quinine was discontinued.  
The veteran was started on a nitroglycerin paste, which was 
changed to a patch, and he was started on aspirin.  During 
hospitalization, the veteran was given intravenous Ativan and 
Haldol for agitation.  The diagnoses reported on the hospital 
discharge summary were congestive heart failure, vascular 
stasis ulcer, peripheral vascular disease, and insulin-
dependent diabetes.  

As pertinent to this claim, 38 U.S.C. § 1151 provides that 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  See 38 U.S.C.A. § 1151 (West 2002).  A 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  Id.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997, 
such as this claim, which was raised at a DRO hearing in 
June 2003.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) (codified 
as amended at 38 C.F.R. § 3.361 (2006)).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause. 38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  38 C.F.R. § 17.32(c).  

As noted above, the appellant in effect asserts improper 
administration or prescription of medications led to 
additional disability related to congestive heart failure.  
This, when viewed with the VA hospital records showing the 
veteran's complaints and medical findings, including the 
chest X-ray showing veteran to be in florid heart failure 
after administration of his prescribed quinine and the 
doctors orders discontinuing that medication, persuades the 
Board that further development is in order.  This should 
include obtaining VA and any available private medical 
records preceding the February 26, 1999, VA hospital 
admission that document when and for what purpose the quinine 
sulfate was prescribed for the veteran.  Also, complete 
medical records, VA and private, from hospital discharge in 
March 1999 to the time of the veteran's death in June 2001, 
including the hospital summary for the veteran's final 
hospitalization at Northeastern Regional Hospital, should be 
obtained and associated with the claims file.  

In addition, with consideration of all available medical 
evidence, the record should be reviewed by a qualified 
physician and an opinion obtained as to the medical questions 
that must be decided.  These are whether the prescription or 
administration of medication by VA and/or treatment during 
hospitalization from February 1999 to March 1999 caused 
additional disability in terms of worsening of the veteran's 
congestive heart failure and, if so, whether that worsening 
of the veteran's congestive heart failure caused, contributed 
to, or hastened the veteran's death, which occurred in 
June 2001.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  When warranted, DIC under 38 U.S.C. § 1151 
is awarded for a qualifying death in the same manner as if 
such death were service connected.  It therefore follows that 
the notice requirements outlined by the Court in Dingess are 
essentially the same for a claim under section 1151.  In this 
case, the appellant has been provided with notice of what 
type of information and evidence was needed to substantiate 
her claim for DIC under the provisions of 38 U.S.C. § 1151, 
but she has not been provided with notice of the type of 
evidence necessary to establish an effective date.  As this 
question is involved in the present appeal, the appellant 
should be provided proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs her that an effective 
date for the award of benefits will be assigned if her 
section 1151 claim is granted, and that notice should include 
an explanation as to the type of evidence that is needed to 
establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Request that the appellant identify the 
complete names and addresses of non-VA 
health care providers, including but not 
limited to Dr. Simpson of Las Vegas, New 
Mexico, and Northeastern Regional 
Hospital, Las Vegas, New Mexico, from 
which the veteran received treatment at 
any time during the period from 
January 1997 to his death in June 2001.  
With authorization from the appellant, 
obtain from health care providers 
identified by the appellant office 
records, laboratory reports, reports of 
imaging studies, and hospital summaries, 
and associate them with the claims file.  
This should include, but not be limited 
to, the final hospital summary for the 
veteran from Northeastern Regional 
Hospital.  

2.  Obtain and associate with the claims 
file VA medical records for the veteran 
dated from January 1998 to June 2001, to 
include but not be limited to, the report 
of an echocardiogram in 1998 as well as 
reports of other imaging studies, 
prescription lists, progress notes, and 
hospital summaries.  In addition, obtain 
and associate with the claims file, all 
documentation of informed consent related 
to the veteran's VA hospitalization from 
February 26, 1999, to March 2, 1999.  

3.  Then, arrange for review of the 
veteran's claims file by a VA 
cardiologist.  Request that the 
cardiologist review the evidence of 
record, including medical records 
pertaining to the veteran's condition 
immediately before the beginning of the 
hospital care that started on 
February 26, 1999, and his condition 
following that hospitalization, which 
ended on March 2, 1999.  The cardiologist 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that the veteran had an increase in 
disability related to his congestive 
heart failure due to that hospitalization 
and, if so, whether it is at least as 
likely as not (50 percent probability or 
higher) that the additional disability 
caused, contributed substantially to, or 
had a material influence in accelerating 
the veteran's death in June 2001.  

In addressing this question, the 
cardiologist should be requested to state 
whether any increase in disability 
related to congestive heart failure 
during hospitalization from 
February 26, 1999, to March 2, 1999, was 
causally related to any medication 
administered, including quinine 
sulfate, 325 mg., that was administered 
to the veteran at 9 pm on 
February 26, 1999, and should be 
requested to explain why the quinine 
sulfate prescription would have been 
discontinued during that hospitalization 
and not resumed.  If there was there was 
an increase in disability related to 
congestive heart failure associated with 
administration or discontinuance of any 
medication during the hospitalization, 
the cardiologist should state whether by 
the administration or discontinuance of 
that medication VA failed to exercise the 
degree of care that would be expected of 
a reasonable health care provider.  

In addition, the cardiologist should 
state whether any additional disability 
related to the veteran's congestive heart 
failure was a reasonably foreseeable 
complication of treatment provided during 
hospitalization, including, but not 
limited to, the administration and 
discontinuance of quinine sulfate during 
hospitalization.  In so doing, the 
cardiologist should state whether the 
risk of exacerbation of congestive heart 
failure during the hospitalization from 
February 1999 to March 1999 would be one 
that a reasonable health care provider 
would have discussed with a patient 
before hospitalization for lower 
extremity cellulitis and leg ulcer.  

The claims file must be made available to 
the cardiologist and that it was reviewed 
should be stated in the report.  The 
cardiologist should be requested to 
explain the rationale for each opinion 
expressed in the report.  

4.  Then, with consideration of the 
appellant's hearing testimony and all 
other evidence added to the record since 
the December 2005 supplemental statement 
of the case (SSOC), readjudicate the 
claim of entitlement to DIC under the 
provisions of 38 U.S.C. § 1151 for the 
cause of the veteran's death.  If the 
claim remains denied, issue an 
appropriate SSOC and provide the 
appellant the opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

